DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-6, 8-15, and 18-21 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 1/11/21 with respect to 35 USC § 112 rejections to claims 1 and 15 are withdrawn due to the cancelation of claim 1 and the amendments of claim 15. 

Applicant’s arguments in light of amendments, filed 1/11/21 with respect to claim 15 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claim 15 have been withdrawn. Rejections to dependent claims 18-20 are similarly withdrawn as being dependent upon an allowable claim. Claims 2-5 rejections are likewise withdrawn as being dependent upon an allowable claim. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:



Dependent claims are likewise objected to as being dependent on allowable matter.

Therefor claims 2-6, 8-15, and 18-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665